Exhibit 10.20
 
GRANITE CONSTRUCTION INCORPORATED


RESTRICTED STOCK UNITS AGREEMENT


Granite Construction Incorporated has granted to the Participant named in the
Notice of Grant of Restricted Stock Unit (the “Notice”) which together with this
Restricted Stock Units Agreement (the “Agreement”) has been delivered
electronically to Participant, an Award consisting of common stock equivalents
subject to the terms and conditions set forth in the Notice and this
Agreement.  The Award has been granted pursuant to the Granite Construction
Incorporated Amended and Restated 1999 Equity Incentive Plan (the “Plan”), as
amended to the Date of Grant.  By accepting the Award, the Participant: (a)
represents that the Participant has read and is familiar with the terms and
conditions of the Notice and this Agreement, (b) accepts the Award subject to
all of the terms and conditions of the Notice and this Agreement, (c) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Notice or this Agreement, and (d)
acknowledges receipt of a copy of the Notice and this Agreement.


1. Definitions and Construction.


1.1 Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned in the Notice or the Plan.  Wherever used herein, the
following terms shall have their respective meanings set forth below:


(a) “Board” means the Board of Directors of the Company.


(b) “Cause” means the occurrence of any of the following: (i) the Participant’s
theft, dishonesty, or falsification of any Participating Company documents or
records; (ii) the Participant’s repeated failure to report to work during normal
hours, other than for customarily excused absences for personal illness or other
reasonable cause; (iii) the Participant’s conviction (including any plea of
guilty or nolo contendere) of theft or felony; (iv) the Participant’s wrongful
disclosure of a Participating Company’s trade secrets or other proprietary
information; (v) any other dishonest or intentional action by the Participant
which has a detrimental effect on a Participating Company; or (vi) the
Participant’s habitual and repeated nonperformance of the Participant’s duties.


(c) “Change in Control” means the occurrence of any of the following events with
respect to the Company but only to the extent that such change in control
transaction is a change in the ownership of effective control of the Company or
a change in the ownership of a substantial portion of the assets of the Company
as defined in the regulations promulgated under Section 409A of the Code:


(i) an acquisition, consolidation, or merger of the Company with or into any
other corporation or corporations, unless the stockholders of the Company
retain, directly or indirectly, at least a majority of the beneficial interest
in the voting stock of the surviving or acquiring corporation or corporations;
or


 
1

--------------------------------------------------------------------------------

 
(ii) the sale, exchange, or transfer of all or substantially all of the assets
of the Company to a transferee other than a corporation or partnership
controlled by the Company or the stockholders of the Company; or


(iii) a transaction or series of related transactions in which stock of the
Company representing more than thirty percent (30%) of the outstanding voting
power of the Company is sold, exchanged, or transferred to any single person or
affiliated persons leading to a change of a majority of the members of the
Board.


The Board shall have final authority to determine whether multiple transactions
are related and the exact date on which a Change in Control has been deemed to
have occurred under subsections (i), (ii), and (iii) above.


(d) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.


(e) “Committee” means the Compensation Committee or other committee of the Board
duly appointed to administer the Plan and having such powers as shall be
specified by the Board.  If no committee of the Board has been appointed to
administer the Plan, the Board shall exercise all of the powers of the Committee
granted herein, and, in any event, the Board may in its discretion exercise any
or all of such powers.


(f) “Company” means Granite Construction Incorporated, a Delaware corporation,
or any successor corporation thereto.


(g) “Director” means a member of the Board.


(h) “Disability” means a permanent and total disability as defined under the
Company’s Long Term Disability Plan or any successor plan, regardless of whether
the Participant is covered by such Long Term Disability Plan.


(i) “Employee” means any person treated as an employee (including an officer or
a Director who is also treated as an employee) in the records of a Participating
Company; provided, however, that neither service as a Director nor payment of a
director’s fee shall be sufficient to constitute employment for this purpose.


(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(k) “Good Reason” means the occurrence of any of the following:


(i) without the Participant’s express written consent, the assignment to the
Participant of any duties, or any limitation of the Participant’s
responsibilities, substantially inconsistent with the Participant’s positions,
duties, responsibilities and status with the Participating Company Group
immediately prior to the date of the Change in Control;


 
2

--------------------------------------------------------------------------------

 
(ii) without the Participant’s express written consent, the relocation of the
principal place of the Participant’s Service to a location that is more than
fifty (50) miles from the Participant’s principal place of Service immediately
prior to the date of the Change in Control, or the imposition of travel
requirements substantially more demanding of the Participant than such travel
requirements existing immediately prior to the date of the Change in Control;


(iii) any failure by the Participating Company Group to pay, or any material
reduction by the Participating Company Group of, (1) the Participant’s base
salary in effect immediately prior to the date of the Change in Control (unless
reductions comparable in amount and duration are concurrently made for all other
employees of the Participating Company Group with responsibilities,
organizational level and title comparable to the Participant’s), or (2) the
Participant’s bonus compensation, if any, in effect immediately prior to the
date of the Change in Control (subject to applicable performance requirements
with respect to the actual amount of bonus compensation earned by the
Participant); or


(iv) any failure by the Participating Company Group to (1) continue to provide
the Participant with the opportunity to participate, on terms no less favorable
than those in effect for the benefit of any employee or service provider group
which customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by the Participant, in any benefit or compensation plans and programs,
including, but not limited to, the Participating Company Group’s life,
disability, health, dental, medical, savings, profit sharing, stock purchase and
retirement plans, if any, in which the Participant was participating immediately
prior to the date of the Change in Control, or their equivalent, or (2) provide
the Participant with all other fringe benefits (or their equivalent) from time
to time in effect for the benefit of any employee or service provider group
which customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by the Participant.


(l) “Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.


(m) “Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation.


(n) “Participating Company Group” means, at any point in time, all corporations
collectively which are then Participating Companies.


(o) “Retirement” means, with respect to an Employee, resignation from Service
after attaining the age 62, provided that the Employee has at least ten years of
service with the Company or attaining the age 65, provided that the Employee has
at least five years of service with the Company.


 
3

--------------------------------------------------------------------------------

 
(p) “Service” means the Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee or a
Director.  The Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders
Service to the Participating Company Group or a change in the Participating
Company for which the Participant renders such Service, provided that there is
no interruption or termination of the Participant’s Service.  Furthermore, the
Participant’s Service shall not be deemed to have terminated if the Participant
takes any military leave, sick leave, or other bona fide leave of absence
approved by the Company; provided, however, that unless otherwise designated by
the Company or required by law, a leave of absence shall not be treated as
Service for purposes of determining the number of Vested Shares.  The
Participant’s Service shall be deemed to have terminated either upon an actual
termination of Service or upon the corporation for which the Participant
performs Service ceasing to be a Participating Company.  Subject to the
foregoing, the Company, in its discretion, shall determine whether the
Participant’s Service has terminated and the effective date of such termination.


(q) “Stock” means the common stock of the Company.


(r) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in section 424(f) of the Code.


(s) “Termination After Change in Control” means the occurrence of either of the
following events within twelve (12) months after a Change in Control:


(i) termination by the Participating Company Group of the Participant’s Service
with the Participating Company Group for any reason other than for Cause; or


(ii) the Participant’s resignation for Good Reason from all capacities in which
the Participant is then rendering Service to the Participating Company Group
within a reasonable period of time following the event constituting Good Reason.


Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of the Participant’s Service with
the Participating Company Group which (1) is for Cause; (2) is a result of the
Participant’s death or disability; (3) is a result of the Participant’s
voluntary termination of Service other than for Good Reason; or (4) occurs prior
to the effectiveness of a Change in Control.


1.2 Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.


 
4

--------------------------------------------------------------------------------

 
2. The Award.


2.1 Number of Common Stock Equivalents.  The number of common stock equivalents
subject to Participant’s Award shall be set forth in the Notice and may be
adjusted from time to time for adjustments in capitalization, as provided in
Section 5.3 of the Plan.


2.2 Payment.  Participant’s Award shall be settled by the delivery of Stock,
which shall be distributed to the Participant not later than three months
following the earlier of (a) each vesting date as set forth in Section 3.1
below, or (b) the date the common stock equivalents are vested pursuant to
Section 3.2(a) or (b).


2.3 Issuance of Shares in Compliance with Law.  The issuance of the Stock, if
any, shall be subject to compliance with all applicable requirements of federal,
state or foreign law with respect to such securities.  No Stock shall be issued
hereunder if its issuance would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed.  The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance of any Stock shall relieve the Company of
any liability in respect of the failure to issue such Stock as to which such
requisite authority shall not have been obtained.  As a condition to the
issuance of the Stock, if any, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.


3. Vesting of Shares.


3.1 Normal Vesting.  Except as provided in Section 3.2, the Award shall vest in
twelve equal quarterly installments as set forth in the Notice, provided that
vesting will cease upon the termination of Participant’s
Service.  Notwithstanding the foregoing, if Participant is in continuous Service
through the date he or she becomes Retirement eligible, the Award shall be 100%
vested when the Participant is Retirement eligible.


3.2 Effect of Termination of Service on Vesting.  The effect of the termination
of the Participant’s Service prior to the vesting date shall be as follows:


(a) Death or Disability.  If the Participant’s Service is terminated prior to
the vesting date by reason of the death or Disability (but only to the extent
that such disability is a “disability” as defined in Section 409A(a)(2)(c) of
the Code) of the Participant, the vesting of the Award shall be accelerated in
full as of the date of the Participant’s termination of Service and payment
shall be made in accordance with Section 2.2(b).


(b) Termination After Change in Control.  If the Participant’s Service ceases
prior to the vesting date as a result of Termination After Change in Control
(but only to the extent that such Termination After Change in Control is a
“separation from service” as defined in the regulations promulgated under
Section 409A of the Code), the vesting of the Award shall be accelerated in full
as of the date of the Participant’s Termination After Change in Control and
payment shall be made in accordance with Section 2.2(b).


 
5

--------------------------------------------------------------------------------

 
3.3 Federal Excise Tax Under Section 4999 of the Code.


(a) Excess Parachute Payment.  In the event that any acceleration of vesting
pursuant to this Agreement and any other payment or benefit received or to be
received by the Participant would subject the Participant to any excise tax
pursuant to Section 4999 of the Code due to the characterization of such
acceleration of vesting, payment or benefit as an excess parachute payment under
Section 280G of the Code, then the vesting, payments or benefits shall be
reduced to the extent necessary so that the Participant shall not be subject to
any excise tax pursuant to Section 4999 of the Code.  To the extent that
vesting, payments or benefits are reduced pursuant to this Section 3.3.(a), such
reduction shall take place in the following order:  cash payments, vesting
(applied to Awards in reverse chronological order based on the Date of Grant),
benefits.


(b) Determination by Independent Accountants.  All computations and
determinations called for by this Section 3.3 shall be promptly determined and
reported in writing to the Company and the Participant by independent public
accountants or other independent advisors selected by the Company and reasonably
acceptable to the Participant (the “Accountants”), and all such computations and
determinations shall be conclusive and binding upon the Participant and the
Company. For the purposes of such determinations, the Accountants may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Participant shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make their required determinations. The Company shall bear
all fees and expenses charged by the Accountants in connection with such
services.


4. Dividend Equivalents.  Dividend equivalents shall be credited in respect of
the Company common stock equivalents covered by the Participant’s Award.  Such
dividend equivalents shall be converted into additional common stock equivalents
covered by the Award by dividing (1) the aggregate amount or value of the
dividends paid with respect to that number of stock equivalents covered by the
Award then divided by (2) the Fair Market Value per share of Company common
stock on the payment date for such dividend.  Any additional stock equivalents
covered by the Award credited by reason of such dividend equivalents shall be
subject to all the terms and conditions of this underlying Restricted Stock
Units Award Agreement to which they relate.


5. Tax Matters.


5.1 Tax Withholding.  At the time the Award is accepted, or any time thereafter
as requested by a Participating Company, the Participant hereby authorizes
withholding from any amounts payable to the Participant, and the Participant
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Participating Company, if any, which arise in connection with the Award,
including, without limitation, obligations arising upon the transfer of Stock to
the Participant.  The Company shall have no obligation to deliver the Stock
until the tax withholding obligations of the Participating Company, if any, have
been satisfied by the Participant.


 
6

--------------------------------------------------------------------------------

 
5.2 Withholding in Shares.  The Participant may elect to satisfy all or any
portion of a Participating Company’s tax withholding obligations by requesting
the Company to withhold a number of whole shares of Stock otherwise deliverable
to the Participant or by tendering to the Company a number of whole shares
acquired otherwise than pursuant to the Award having, in any such case, a fair
market value, as determined by the Company as of the date on which the tax
withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates.  Any adverse consequences to the Participant resulting from
the procedure permitted under this Section 5.2, including, without limitation,
tax consequences, shall be the sole responsibility of the Participant.


5.3 Tax Consequences.  Restricted Stock Unit Awards may be deferred compensation
and subject to the design limitations and requirements of Section 409A of the
Code.  If the limitations and requirements of Section 409A of the Code are
violated, deferred and vested amounts will be subject to tax at ordinary income
rates immediately upon such violation and will be subject to penalties for
Federal tax purposes equal to (i) 20% of the amount deferred and (ii) interest
at a specified rate on the under-payment of tax that would have been paid had
the deferred compensation been included in gross income in the taxable year in
which it was first deferred.  State tax penalties, including a 20% California
state penalty, also may apply.


6. Rights as Employee. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term.  Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.


7. Miscellaneous Provisions.


7.1 Administration.  All questions of interpretation concerning the Notice and
this Agreement shall be determined by the Committee.  All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Award.  Any officer of the Company shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election.


7.2 Amendment.  The Committee may amend this Agreement at any time; provided,
however, that no such amendment may adversely affect the Participant’s rights
under this Agreement without the consent of the Participant.  No amendment or
addition to this Agreement shall be effective unless in writing.


 
7

--------------------------------------------------------------------------------

 
7.3 Nontransferability of the Award.  The Award may not be assigned or
transferred in any manner except by will or by the laws of descent and
distribution.  During the lifetime of the Participant, all rights with respect
to this Award shall be exercisable only by the Participant.


7.4 Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.


7.5 Binding Effect.  This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.


7.6 Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, email or upon deposit in the United States Post Office,
by registered or certified mail, with postage and fees prepaid, addressed to the
other party.   at the address shown below that party’s signature in the Notice
or at such other address as such party may designate in writing from time to
time to the other party.  Notices sent to the Company shall be addressed to the
Company at 585 West Beach Street, PO Box 50085, Watsonville, CA 95077.  Notices
sent to the Participant shall be delivered by email to Participant’s email
address end @gcinc.com or mailed to the Participant’s address on file with the
Company


7.7 Integrated Agreement.  The Plan, the Notice and this Agreement constitute
the entire understanding and agreement of the Participant and the Company with
respect to the subject matter contained herein and supersede any prior
agreements, understandings, restrictions, representations, or warranties among
the Participant and the Company with respect to such subject matter other than
those as set forth or provided for herein or in the Notice.


7.8 Applicable Law.  The Agreement shall be governed by the laws of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California.


7.9 Counterparts.  The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


 
8

--------------------------------------------------------------------------------

 
7.10 Beneficiary Designation.  Each Participant may name, from time to time,
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under the Plan is to be paid in case of such Participant’s
death before he or she receives any or all of such benefit.  Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective when filed by the Participant
in writing with the Company during the Participant’s lifetime.  In the absence
of any such designation, benefits remaining unpaid at the Participant’s death
shall be paid to his or her estate.
 
 
9

--------------------------------------------------------------------------------

 